In his motion for rehearing appellant cites Carr v. State, 128 Tex.Crim. Rep., 82 S.W.2d 667, and Sterling v. State, 93 Tex.Crim. Rep., 248 S.W. 684, as being in direct conflict with the holding in the present case, and written by the same judge who prepared the original opinion herein. The Carr case does not seem to be in conflict with our announcement here. So far as the record shows Edwards — held to have been an accomplice witness — appears to have lodged the idea of the crime there charged in Carr's mind, and put the offense in motion. In Sterling's case the facts are meagerly stated in the opinion. In so far as it may appear to be in conflict with our present holding it will be overruled. *Page 346 
With the foregoing explanation the present writer concurs in the opinion on rehearing.